UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2197


In re: VICTOR B. PERKINS,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:19-cv-00822-DKC)


Submitted: January 23, 2020                                       Decided: January 27, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Victor Bernard Perkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victor B. Perkins petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his civil case. He seeks an order from this court directing the

district court to act. Our review of the district court’s docket reveals that the court

dismissed Perkins’ action on November 20, 2019. Accordingly, because the district court

has recently decided Perkins’ case, while we grant Perkins leave to proceed in forma

pauperis, we deny the mandamus petition as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2